1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3                                                 ***
4    GARY JOSEPH WINKLER,                              Case No. 3:18-cv-00115-MMD-WGC
5                                        Petitioner,                    ORDER
              v.
6
     ISIDRO BACA, et al.,
7
                                     Respondents.
8

9             On February 14, 2019, the Court dismissed the Petition in this action as untimely.

10   (ECF No. 32.) Judgment was entered. (ECF No. 33.) On March 12, 2019, Petitioner filed

11   a motion for evidentiary hearing (ECF No. 35) and sent a letter to the Court (ECF No. 36.)

12            As this action is closed, an evidentiary hearing is not appropriate at this juncture.

13   The motion for evidentiary hearing will therefore be denied. However, the motion appears

14   to be seeking reconsideration of the Court’s order of dismissal. The Court will construe

15   Petitioner’s motion (ECF No. 35), filed 26 days after entry of judgment, as a motion for

16   relief under Fed. R. Civ. P. 59(e). Petitioner will have 30 days from entry of this order to

17   supplement his motion to address the legal standard for seeking relief under Rule 59(e).

18   Respondents must respond within 30 days of the filing of a supplement or the expiration

19   of the time to do so. Petitioner will have 30 days from the filing of any response to file any

20   reply.

21            DATED THIS 19th day of March 2019.
22

23                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
24

25

26

27
28
